         Case 1:16-cr-10215-RWZ Document 297 Filed 06/17/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


                      CRIMINAL ACTION NO. 16-CR-10215-RWZ-3


                                     NUNO FONSECA

                                             v.

                             UNITED STATES OF AMERICA


                                MEMORANDUM & ORDER

                                       June 17, 2020

ZOBEL, S.D.J.

        Petitioner Nuno Fonseca moves for collateral relief under 28 U.S.C. § 2255,

arguing he received ineffective assistance of counsel in connection with his September

5, 2018 resentencing (Docket # 272).

   I.      Background

        Petitioner pled guilty to an indictment that charged him with conspiracy to

distribute and possess with intent to distribute cocaine (count I) and heroin,

acetylfentanyl, and fentanyl (count III) in violation of 21 U.S.C. § 846. He was originally

sentenced to 130 months imprisonment and five years of supervised release.

        At his first sentencing on June 27, 2017, petitioner disputed the sufficiency of the

evidence to support the court’s finding of the quantity of drugs involved in the crime.

The court had determined that the government met its burden of proof on the drug

weight based on, inter alia, telephone calls between defendant and his co-defendants
        Case 1:16-cr-10215-RWZ Document 297 Filed 06/17/20 Page 2 of 5



about the amount of cocaine defendant requested and sold. Petitioner did not appeal

the sentence and the court’s underlying determination of the drug quantity.

       Shortly after the June 27, 2017 sentencing, one of petitioner’s prior state

convictions that had dictated his criminal history category was vacated. He petitioned

under 28 U.S.C. § 2255 for a lesser sentence to reflect his reduced criminal history

category and guideline range. The government agreed that the vacatur of defendant’s

prior conviction entitled him to resentencing within a lower guideline range. At the

resentencing hearing on September 5, 2018, petitioner again raised the drug quantity,

which the court declined to entertain as it was beyond the scope of that proceeding.

The court did, however, reduce his sentence to 120 months imprisonment with five

years of supervised release.

       Mr. Fonseca now brings a second petition under 28 U.S.C. § 2255 in which he

claims that his counsel was deficient for failing to appeal the revised sentence and

seeks leave from this court to file an appeal based on the sufficiency of the drug

quantity evidence that led to his original sentence.

       On February 10, 2020, this court issued an order (Docket # 284) requesting that

petitioner’s counsel file a declaration recounting his consultation(s) with petitioner

regarding whether and when to pursue an appeal, including: (1) whether counsel

advised petitioner about the advantages and disadvantages of appealing his sentence,

and (2) whether petitioner clearly instructed counsel to file a notice of appeal on his

behalf. The court allowed petitioner to supplement his initial declaration with his

recollection of the above details regarding his consultation(s) with counsel. Petitioner




                                              2
           Case 1:16-cr-10215-RWZ Document 297 Filed 06/17/20 Page 3 of 5



and counsel have since filed their declarations (Docket # 285 and Docket # 286,

respectively) and the motion (Docket # 272) is ripe for decision.


   II.       Legal Standard

          To prevail on an ineffective assistance of counsel claim, petitioner must show (1)

deficient performance of counsel and (2) resulting prejudice. Strickland v. Washington,

466 U.S. 668, 687 (1984). Under the first prong, he bears the burden to show that

“counsel’s representation fell below an objective standard of reasonableness,” judged

by reference to “prevailing professional norms” and “viewed as of the time of counsel’s

conduct.” Id. at 687-90. Under the second prong, “[t]he defendant must show that there

is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694. “[A] reviewing court need not

address both requirements if the evidence as to either is lacking.” Sleeper v. Spencer,

510 F.3d 32, 39 (1st Cir. 2007).


   III.      Discussion

          An attorney’s representation is deficient if he “‘disregards specific instructions

from the defendant to file a notice of appeal,’” or “fails (under certain circumstances) to

consult with the defendant about an appeal.” Rojas-Medina v. United States, 924 F.3d

9, 15 (1st Cir. 2019) (quoting Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000)). The

court reviewed petitioner’s supplemental declaration and counsel’s declaration to

determine whether counsel satisfied the requirements for a consultation by “advising the

defendant about the advantages and disadvantages of taking an appeal, and making a




                                                3
        Case 1:16-cr-10215-RWZ Document 297 Filed 06/17/20 Page 4 of 5



reasonable effort to discover the defendant’s wishes” and whether defendant ultimately

instructed counsel to file a notice of appeal. Flores-Ortega, 528 U.S. at 478 (2000).

       At the June 27, 2017 sentencing hearing, this court concluded that petitioner was

not a Career Offender. Based on that finding, the sentencing guideline ranged from 130

to 162 months. Petitioner was sentenced to 130 months. Counsel states that Mr.

Fonseca was aware and understood that “any appeal challenge would provide an

avenue for the Government to seek the much harsher sentence of 188-235 months . . .

consistent with a finding that Mr. Fonseca is a Career Offender.” Docket # 286, at 20-

21. The government objected to this court’s Career Offender ruling and counsel notes

that the Probation Department deemed petitioner a Career Offender. Docket # 286, at

14. An appeal would have allowed him to challenge the sufficiency of evidence

regarding the quantity of drugs, but it also would have exposed him to the risk of a

guideline range of at least 68 additional months if the court of appeals reversed this

court’s ruling regarding his Career Offender status. Counsel explains that petitioner

attempted to persuade this court to reconsider the drug weight finding at the

resentencing to avoid the “real” possibility of a higher sentence on appeal. Docket #

286, at 23.

       Nothing in petitioner’s declaration disputes these facts. To the contrary,

petitioner states in his motion (Docket # 272) that after the first sentencing hearing, he

“decided to hold [] his direct appeal and file an immediate 28 U.S.C. § 2255.” Docket #

272, at 1. He states in his supplemental declaration (Docket # 285) that he instructed

his counsel to file an appeal based on the resentencing and that counsel failed to

comply. However, the drug quantity issue that petitioner sought to appeal was not



                                             4
           Case 1:16-cr-10215-RWZ Document 297 Filed 06/17/20 Page 5 of 5



properly before this court at resentencing. The time to appeal the sufficiency of

evidence was after the first sentencing. Petitioner made the decision to waive the

appeal with the reasoned advice of counsel about the advantages and disadvantages.

    IV.      Conclusion

          The second petition under 28 U.S.C. § 2255 (Docket #272) is DENIED.

          The denial of the second § 2255 petition is based on my determination that

counsel provided sound advice to petitioner regarding the disadvantages of an appeal

from the first sentence. Reasonable judges may disagree. Accordingly, a certificate of

appealability is hereby issued.




_         June 17, 2020    __                          _/s/ Rya W. Zobel_
             DATE                                          RYA W. ZOBEL
                                                  UNITED STATES DISTRICT JUDGE




                                              5
